Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard et al. (U.S. Patent No. 10,140,421), referred herein as Bernard.
Regarding claim 1, Bernard teaches a system for machine learning (ML) quality assurance, the system comprising: a plurality of agent ML annotation model software applications, each agent annotation model stored in a non-transitory memory and enabled as a sequence of processor executable steps for inferring agent model annotated images as trained from a corresponding subset of annotated raw data images including a first shape, with the agent model annotation images including annotation marks forming a boundary surrounding the first shape (col 24, line 63 through col 25, line 2; col 72, lines 5-15 and 44-57; col 73, lines 33-36 and 60-67; col 74, lines 1-2); a baseline ML annotation model software application stored in the memory and enabled as a sequence of processor executable steps for inferring baseline model annotated images as trained from all the subsets of annotated raw data images, with the baseline model annotation images including annotation marks forming 
Regarding claim 2, Bernard teaches the system of claim 1 further comprising: a plurality of human agent user interfaces (UIs), each UI accepting a corresponding subset of raw data images with the first shape and supplying the subset of annotated raw data images for training to a corresponding agent model (col 50, lines 49-58; col 51, lines 7-20; col 54, lines 21-30).
Regarding claim 3, Bernard teaches the system of claim 1 wherein the evaluation application comprises: an inference component running the agent and baseline models to infer the baseline model predicted images and agent model predicted images; a comparison component comparing the baseline model predicted images and agent model predicted images to supply agent model predictions (col 59, lines 19-36; col 60, lines 37-44; col 72, lines 44-57; col 73, lines 42-48; col 91, lines 20-25 and 38-43) selected from the group consisting of classification, localization, probability, and combinations thereof (col 25, lines 10-15; col 26, lines 35-46 and 60-66); and a differential component to accept the agent model predictions and to measure agent model quality characteristics (col 26, lines 35-46 and 60-66; col 59, lines 19-36).

Regarding claim 5, Bernard teaches the system of claim 4 wherein the differential component compares baseline model predicted images to agent model predicted images based on agent model quality metrics selected from the group consisting of activation, label accuracy, precision, tracking, points per shape, and combinations thereof (col 59, lines 19-36; col 60, lines 37-44; col 72, lines 44-57; col 73, lines 42-48; col 91, lines 20-25 and 38-43).
Regarding claim 9, Bernard teaches the system of claim 1 wherein the evaluation dataset includes images selected to depict the first shape in a plurality of different background environments (col 23, line 63 through col 24, line 6; col 24, lines 22-31).
Regarding claim 10, Bernard teaches the system of claim 1 wherein the evaluation dataset includes gold dataset images with accuracy verified first shape annotation marks (col 27, lines 32-47; col 54, lines 21-30).

Regarding claim 21, Barnard teaches a system for machine learning (ML) quality assurance, the system comprising: an evaluation software application stored in a non-transitory memory and enabled as a sequence of processor executable steps comprising: an inference component for inferring annotated images from a plurality of agent ML annotation models and a baseline ML annotation model using an evaluation dataset with unannotated images including the first shape, and supplying predicted images including annotation marks forming a boundary surrounding the first shape from the agent models and baseline models, and a prediction component for comparing the baseline model predicted images to the predicted images of each agent model (col 59, lines 19-36; col 60, lines 37-44; col 72, lines 44-57; col 73, lines 42-48; col 91, lines 20-25 and 38-43); and, a differential component for calculating agent model quality metrics in response to the comparison of the baseline model and agent model predicted images (col 25, lines 10-15; col 26, lines 35-46 and 60-66; col 59, lines 19-36), wherein each agent annotation model infers agent model annotated images from the evaluation dataset, as trained from a subset of annotated raw data images (col 24, line 63 through col 25, line 2; col 72, lines 5-15 and 44-57; col 73, lines 33-36 and 60-67; col 74, lines 1-2); and, wherein the baseline annotation model infers baseline model annotated images from the evaluation dataset, as trained from all the subsets of annotated raw data images (col 24, line 63 through col 25, line 2; col 53, lines 42-48; col 54, lines 46-53; col 72, lines 5-15 and 44-57).

Allowable Subject Matter
Claims 6-8 and 16-18 remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the 102 rejection of claims 1 and 11 have been fully considered, but they are not persuasive.
On pages 11 and 12 of the Remarks, Applicant argues that Bernard uses training sets with known data, but in contrast, the claimed invention uses annotated raw data images, where “raw data images” refers to “unannotated (unknown) data supplied by a customer,” and then raw data images are marked to highlight a feature of interest, which are then called “annotated raw data images,” which are input into the annotation models.  The Examiner respectfully disagrees with this argument.  As an initial note, it is respectfully submitted that the terms “known” and “annotated” (or conversely, the terms “unknown” and “unannotated”) are not analogous as Applicant suggests, nor is there such a correlation between these terms in Applicant’s specification, or to one of ordinary skill in the art.  Claims 1 and 11 simply require “annotated raw data images” (a rather broad term) – and the annotated medical images in Bernard are most certainly raw data images when they are obtained, which are then annotated, and are thus “annotated raw data images.”  Even if annotations are “known” in Bernard, they are still annotations added to raw data images, which is what claims 1 and 11 require.

On page 13 of the Remarks, Applicant argues that creating or measuring confidence is not training, and that expert annotation data cannot be considered annotated raw data images.  The Examiner respectfully disagrees with these arguments.  Regarding the first argument, the Examiner respectfully submits that the confidence measures and annotations may be part of the training process; however, the remaining citations (and Bernard overall) are replete with disclosure of the training as well.  Regarding the second argument, the individual who annotates the data, and even the manner in which it is annotated, does not change the fact that the raw data was indeed annotated; thus the expert annotated image data, or any other annotated image data would most certainly be considered annotated raw data images.
On pages 13 and 14 of the Remarks, Applicant argues that the baseline annotation model is not taught by Bernard because Bernard operates on “known” data.  The Examiner respectfully disagrees, for the reasons discussed above.
On page 14 of the Remarks, Applicant argues that the agent model and baseline model are not taught by Bernard because the Applicant’s baseline model does not use ground truth or expert verified images for training, but rather, takes a “crowd wisdom” perspective and trains by “averaging” results from several agent models.  The Examiner respectfully disagrees with these arguments.  As previously discussed, Bernard clearly teaches annotated raw data images, and the manner in which they were annotated does not have an effect on the meaning of “annotated raw data images.”  Similarly, the 
On pages 14 and 15 of the Remarks, Applicant argues that Bernard does not compare baseline model predicted images to agent model predicted images because Bernard only trains on “known” data.  The Examiner respectfully disagrees, for the reasons discussed above.

Applicant’s arguments with respect to the 102 rejection of claim 21 have been fully considered, but they are not persuasive.
On pages 16-18 of the Remarks, Applicant argues that Bernard does not teach claim 21 for reasons similar to those discussed in regard to claim 1; the Examiner respectfully disagrees, for the reasons discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613